Citation Nr: 0512308	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-03 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an automotive allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty form October 1945 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO, inter alia, denied entitlement to an automotive 
allowance.  The veteran filed a notice of disagreement (NOD) 
in April 2003 and the RO issued a statement of the case (SOC) 
May 2003.  The veteran filed a substantive appeal in January 
2004.

The veteran testified during a videoconference hearing before 
the undersigned Veterans Law Judge in April 2005; a 
transcript of that hearing is of record.

Also in April 2005, the Board received additional evidence 
from the veteran, along with a waiver of RO jurisdiction of 
that evidence, and the undersigned granted the veteran's 
motion to advance this on the docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2004).   

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Upon review of the record, the Board finds that additional 
development of the claim on appeal is warranted.  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: 
(i) loss or permanent loss of use of one or both feet; (ii) 
loss or permanent loss of use of one or both hands; or (iii) 
permanent impairment of vision of both eyes, with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63 (2004).

In a November 2003 rating decision, the RO granted 
entitlement to adaptive equipment, but denied an automobile 
allowance.  The veteran is service-connected for  status post 
left hip arthrodesis due to degenerative arthritis of the 
left hip with aseptic necrosis, which is assigned a 60 
percent disability rating.  His remaining service-connected 
disabilities have been assigned noncompensable ratings.  The 
veteran has undergone several VA examinations.  A March 2002 
examination report noted that the veteran ambulated with a 
shuffled gait, used crutches, and was currently non-weight 
bearing.  

A November 2003 examiner indicated that the veteran is 
essentially wheelchair bound, with the exception of 
ambulating very short distances with the use of two crutches.  
The examiner indicated that the veteran's left hip 
disability, along with a significant number of other 
problems, affected his lower extremities.  

A January 2005 letter from a P.A.-C at the Charleston VA 
Medical Center (VAMC) indicates that the veteran has a number 
of problems, including his left hip disability, which causes 
marked limited use of his lower extremities.

The evidence of records suggests that the veteran's legs are 
essentially nonfunctioning due, at least in part, to his 
service-connected left hip disability.  Unfortunately, 
neither the VA examiners nor the P.A.-C has clearly addressed 
whether the service-connected left hip disability, alone, 
affects use of the left foot to such a degree the function of 
his left foot is no better than if he had amputation with a 
prosthetic replacement.  Since a medical opinion that 
addresses these specific requirements is needed, the Board 
finds that the veteran should be afforded another examination 
in order to obtain such an opinion.  

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examinations is to 
obtain information or evidence that may be dispositive of the 
claim for an automobile allowance.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should also request that the veteran 
furnish all pertinent evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claim should include consideration 
of the evidence submitted directly to the Board in April 
2005.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to his claim for an 
automotive allowance.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination, preferably, by 
a physician.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The physician should answer the following 
questions regarding the veteran's feet: 

a) Is the function in either of his feet 
limited to the degree that he has no 
effective function remaining other than 
that which would be equally well served 
by an amputation stump below the knee?  
If the answer is yes, the examiner should 
comment on whether the veteran's left hip 
alone is capable of producing such 
impairment.

b) Is his remaining function in either of 
his feet limited to the degree so that 
the acts of balance, manipulation, etc., 
could be accomplished equally well by an 
amputation stump with prosthesis?  If the 
answer is yes, the examiner should 
comment on whether the veteran's left hip 
alone is capable of producing such 
impairment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for opinions provided, 
in a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
automobile allowance in light of all 
pertinent evidence (to include evidence 
submitted directly to the Board in April 
2005) and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v . West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992)

This claim must be afforded expeditious treatment. The law 
requires that all claims that t are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

